Title: From Benjamin Franklin to Peter Timothy, 3 November 1772
From: Franklin, Benjamin
To: Timothy, Peter


Dear Sir,
London, Nov. 3. 1772
I received yours of Aug. 24. by Capt. Vanderhorst, to whom I should willingly have shown any Civilities in my Power, but I being gouty of late seldom go into the City, and he has not called on me since he delivered your Letter. I am sorry you talk of leaving off your Business with a View of getting some Post. It is so difficult a matter to obtain any thing of the kind, that I think to leave a good Trade in hopes of an Office, is quitting a Certainty for an Uncertainty, and losing Substance for Shadow. I have known so many here dangling and soliciting Years for Places, till they were reduc’d to the lowest Poverty and Distress, that I cannot but pity a Man who begins to turn his Thoughts that way: The Proverb says, He who has a Trade has an Office of Profit and Honour; because he does not hold it during any other Man’s Pleasure, and it affords him honest Subsistence with Independence. I hope therefore you will alter your mind and go on with your Business. I assure you it is not in my Power to procure you that Post you mention or any other, whatever my Wishes may be for your Prosperity. I am now thought here too much an American to have any Interest of the kind.
You have done me Honour in giving a Son my Name. I wish he may live to be an Honour and Comfort to you. With Compliments to Mrs. Timothy, I am ever, Dear Sir, Your faithful and most obedient Servant
B F.
Mr Timothy
